Title: To George Washington from the Board of War, 9 April 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] April 9th 1779

The Board have been honoured with your Excellency’s Favours of the 26th of March & 2d & 4th April.
All the Muskett Cartridges made up for a long time past including the whole now on Hand have been made up with Buck Shott agreeably to your Excellency’s Ideas.
There are but five hundred Hunting Shirts in the Clothier Generals Store & no Materials for making more. We have been for a long time pressing Congress to arrange the Clothing Department. They have made Regulations (which you have no Doubt recieved) as to the issuing Part of this Bussiness. Nothing is done as to purchasing Supplies save that yesterday we recieved Directions from Congress to appoint proper “Persons to purchase Necessaries for the Army until the further Orders of Congress”—Under this Direction we will do what is possible for us in our Circumstances—but we have no sanguine Hopes of doing much as it would take up the whole Time of Persons who had no other Bussiness. We will order Materials to be purchased for Hunting Shirts of which a large Supply should have been provided long ago.
We have sent Captain Joy to Hewes’s Works with Orders to agree on the Subject of the Cannon. We have directed the Number of 18drs mentioned in the Contract to be completed & in Addition thereto as many more of this Caliber as shall be equal in Weight & Value to the intended Number of 12drs which we have directed them not to cast. Eight 18drs are already cast & so many of them as shall stand Proof are to be immediately finished off & sent to New Windsor for the Use of the Forts on the North River. You will be pleased to mention how many are necessary at those Posts. Many Difficulties attend the Transportation of them to so great a Distance, but we will make the Experiment on those now at the Works.
Philadelphia is very deficient in heavy Cannon—We sent four 18drs to Billingsport in Addition to two which were at that Place & two of the same Caliber to Mud Island. A Detachment of fifty Men properly officered was ordered from Proctor’s Regt to be stationed at these Places. There are some slight Works in which these Cannon are placed which are all the Defences this City has yet to depend upon.
We have not recieved the Artillery Arrangement but on its Arrival the Commissions shall be forwarded.
Lieut. Col. Davidson of the 3d North Carolina Regt is ordered to join the first & Lieut. Col. Mebane will be commissionated as Lt Col. Comandr of the 3d agreeably to your Excellency’s Opinion.
As there are Carbines sufficient in Point of Number for the Cavalry, tho’ Blunderbusses are certainly better, would it be expedient to go to the Expence of the latter at this Time especially when every Workman employed on them must be taken off from other public Work?
The 7th Article of the Regulations of the Sappers & Miners shall be altered agreeably to the Form contained in your Excellency’s Letter the Terms whereof are more clear & explicit than those in which the Article as drawn by the Board is concieved. Genl Duportail saw & was satisfied, as far as they went, with the Regulations before the Board finally determined upon them.
We were of Opinion that the Men of the German Regt enlisted in Pennsilvania might be provided for by that State under the Resolution of the 15 of March & we believe this State are supplying them in Vertue of that Act; but it will be a confused Bussiness if the Regiment is nominally one of the Maryland Quota & therefore it would be much better if the Pennsilvanians had their Men & the Part of the Regiment raised in Maryland were incorporated with the Rifle Battallion. But how this would answer as to the Officers the Board are unable to determine. It should seem that too many Difficulties would arise on this Head. Should your Excellency think it practicable & consistent with the Good of the Service we shall be happy to be informed as the Matter is referred by Congress for our Report at the Instance of the Assembly of Pennsilvania who have transmitted a Complaint of the Pennsilvania Officers of that Regt that Maryland will not provide for them in any Arrangements made for the Supply of their Troops.
Capt. Schott has been furnished with great Part of the Articles he wanted from our Magazines at this Place; the Residue he will recieve at Lancaster.
Permitt us to express a Wish that your Excellency had been more explicit on the Subject of the Cavalry in your Letter of the 2d instant to Congress referred to the Board. Because if an Augmentation of the Regts of Horse is indispensibly necessary for the Operations of the Campaign Expence should be a secondary Object. It is very late now to begin recruiting & we are not clear as to the Practicability of mounting & equipping the Men. But should you be of Opinion that the Bussiness ought to be undertaken we will report it to Congress & give it every Aid in our Power. Would it not be best to lessen the Number of Regiments & complete if possible those Regiments to their Complement? Baylors & Blands might probably with no great Difficulties be incorporated. We have the Honour to be with the greatest Respect your very obed. Servants
Richard PetersBy Order of the Board
